DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This final Office action is in response to the amendment filed 5/16/22 which added new claims 10-20.  Claims 1-20 are pending.  All rejections and objections not repeated below are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0309088 to Arya et al.

Arya shows the claimed unmanned aerial vehicle (UAV) as aerial vehicle 110 in Figs. 1 and 2A-2E.
Arya shows the claimed message storage area as log file system 824 in Fig. 8, for example.
He shows the claimed buffer area as FIFO buffer 802.
He shows the claimed memory card as persistent storage 808 and teaches at 0113 that the memory card and memory card slot are on the aerial vehicle.
Arya shows the claimed operation in Fig. 10, namely storing the message buffered in the buffer to the memory card when a capacity threshold is reached (buffer is full).  See step 1010 in Fig. 10, for example, and see the accompanying explanation at 0133.  Arya’s message storage area is an area specially developed for storing a log message, as claimed.
Arya shows the claimed processor in Fig. 12 as processor 1202, for example.  He shows the claimed memory as storage unit 1216, for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0309088 to Arya et al.

Regarding claims 2, 10, and 15, Arya mentions log message format at 0029 and 0128.  He does not mention the particular details of a log message that are claimed, but Official Notice is taken that the claimed details were known message components.  It would have been obvious to one of ordinary skill in the art to format the log messages in Arya’s device to conform to known message formatting techniques.

Regarding claims 3, 11, and 16, Arya mentions time stamps at 0028, 0077, 0082, 0136, 0137, and claims 9 and 18.

Regarding claims 4, 12, and 17, Arya does not mention parsing the message body, however Official Notice is taken that parsing a message was well known.  It would have been obvious to one of ordinary skill in the art to parse the message body to make processing easier and faster (handling smaller parts of a message rather than the whole message at one time).

Regarding claims 5-7, 13-14, and 18-20, Arya does not mention CRC.  However, Official Notice is taken that CRC was a notoriously well-known way to check the condition of data.  It would have been obvious to one of ordinary skill in the art to use CRC on the various parts of a log message to check the message condition.

Response to Arguments
On page 6 of the remarks, second-to-last full paragraph, Applicant states that “Applicant respectfully traverses the Official Notice and a reference showing this common knowledge from the Examiner may be requested….”  Applicant has attempted to challenge the Examiner’s taking of Official Notice.  However, Applicant has not provided adequate information or argument that on its face creates a reasonable doubt regarding the circumstances justifying the Official Notice.  See MPEP 2144.03 and In re Boon, 169 USPQ 231 (CCPA 1971).
	Applicant is reminded that for any challenge of a holding of Official Notice or well-known concepts to be effective, Applicant must provide adequate information, evidence, or argument that on its face creates a reasonable doubt about the holding.  Mere allegation that something was not well-known at the time of the invention will not be considered an effective challenge and will not force the Examiner to provide a reference in support of the holding.  See MPEP 2144.03 and In re Boon, 169 USPQ 231 (CCPA 1971).
	On page 8 of the remarks, last full paragraph, Applicant states that the “storage order” and “usage order” in the amended claim 1 are different than in the Arya reference.  However, the amended claims do not require the steps to be performed in any certain order, so even if Arya performs the steps in a different order, it still meets the limitations of the claim.  In other words, if a claim requires steps ABCD but no required order is specified, and a reference performs steps ABCD in the order DCBA, the reference meets the limitations of the claim because all the steps are performed, albeit in a different order.  There is no particular order in which the steps of claim 1 must be performed so Arya meets the limitations of the claim.  
Furthermore, Arya’s step performance order is related to the fact that his device is an unmanned aerial vehicle with a remote controller.  It would have been obvious to one of ordinary skill in the art to perform steps in a different order in a different type of system such as a system where the persistent storage memory card was located with the controller (which would be obvious to do for data security reasons).  In that sort of system, the log message would be generated, stored in a message storage area, buffered, and then written into a memory card.  That would prevent the memory card from falling into the hands of an enemy, if the aerial vehicle were lost, since the memory card was not on the aerial vehicle but rather in the controller (which is in the hands of the operator of the aerial vehicle).
On page 8 of the remarks, in the paragraph continuing onto page 9, Applicant argues that “the conditions are not limited to the buffer being full as Arya suggests, but the conditions as disclosed in the present application can be a capacity threshold or a threshold number of times, for example 2/3 of the full capacity or 100 times.”  In response it is noted that the claim requires that the writing of the log message occurs “when the log message buffered in the buffer area meets any of the following conditions….”  As long as the reference meets any of the conditions, the claim is met.  Arya shows the condition as when the buffer is full, so that meets the limitation of the claim.  The claim is not restricted to a buffer that is 2/3 full or ½ full or any other threshold, so the full threshold of Arya meets the claim limitation.
Furthermore, it would have been obvious to one of ordinary skill in the art to use another threshold other than full in Arya’s device, such as ¾ full, 7/8 full, 2/3 full, etc. to provide a margin of room in case there was incoming data to write to the buffer while the buffer data was being written to the memory card.  In other words, waiting till the buffer was full might not be ideal.  In any case, waiting till the buffer is full still meets the language of the claims.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132